DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of claims 1, 8 and 15 contain limitation directed to: “determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzation of the one or more data chunks representative of the application requirement”.  The examiner interprets this particular limitation as a computer implemented algorithm.   The MPEP states that :

In this particular case, the specification, as originally received on 03/28/2018, are silent on the algorithm necessary to perform the function of “determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzation of the one or more data chunks representative of the application requirement”.  Instead, the specification paragraph 18, 59 only provides a general description of this particular step (or the result of such step) without disclosing the necessary step or algorithm to perform the claim function.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter are directed to an abstract idea of mental process/certain method of organizing human activity.  The limitation of claim 1, 8 and 15 are directed to the step of comparing two different solutions, identify the issues in a program, and asking the user for information related to the submitted program to train and develop the level expertise of the user.  In another word, the limitation of claim 1 appears to describe the mental process that a teacher would perform in order to evaluate a computer program that has been submitted by a student.  The limitation of the dependent claim 2-7 also contain subject directed to the same abstract idea grouping.  For example, claims 2-3 can be equated 
The limitation of claims 1, 8 and 15 also contain elements that are not interpreted to be an abstract idea.  For example, the limitation of claims 1 include limitation directed to a processor and a computing environment; the limitation of claims 8 include limitation directed to a computing environment and claim 15 include limitations directed to a computer program product, a processor and computer readable storage medium.   However, the applicant’s specification (paragraph 40, 45) states that these computing elements are well-known and ubiquitous in the computing environment. As such, that the limitation amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to automate the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to applicant’s amendment of: 
receiving, from a user, natural language input of a problem description or desired functionality of a proposed application solution for a selected application, wherein the natural language input is parsed by a natural language processing (NLP) operation to apportion the natural language input into one or more data chunks each representative of an application requirement; and
determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzation of the one or more data chunks representative of the application requirement.
However, a review of the Applicant’s specification of paragraph 18, 581-59 shows that the use of the NPL systems and analysis are computing elements that are well-known and ubiquitous in the computing environment.   As such, that the limitation amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2, 4, 7-9, 10-11, 14-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 2018/0240356, in view of Li Jin US 2003/0226131, in view of Spiridov US 2014/0113257 and further in view of Allen US 9,092,276
Claims 1, 8 and 15:  The Singh reference provides a teaching of a method for interactive training for application providers in a computing environment by a processor (see abstract system and method for automatically providing feedback on code submission), comprising:
comparing a proposed application solution of a user for a selected application (see paragraph 98 item  640 ) and one or more optimized solutions to identify one or more differences in the proposed application solution (see paragraph 99 item 660 the user submission is compared to correct control form).
While the Singh reference provides a teaching of identifying the proposed application solution according to the one or more differences; it is silent if teaches the limtation of “ identifying missing assets”.   However, the Li reference provides a teaching of identifying missing assets (see paragraph 22 recognizing that a particular API is missing2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Singh reference with the feature of “ identifying missing assets, as taught by Li, in order to alert the programmer of the issue in the program (see paragraph 3).  
The combination of Singh and Li Jin is silent on the teaching of surveying the user with a survey relating to the missing assets such that survey results are used to train and develop a level of expertise for the user.  However, the Spiridov reference provides a teaching of surveying the user with a survey relating to the missing assets such that survey results are used to train and develop a level of expertise for the user (see paragraph 21).   

	The Singh reference is silent on the teaching of:
receiving, from a user, natural language input of a problem description or desired functionality of a proposed application solution for a selected application, wherein the natural language input is parsed by a natural language processing (NLP) operation to apportion the natural language input into one or more data chunks each representative of an application requirement; and
determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analvzation of the one or more data chunks representative of the application requirement.

However, the Allen reference provide a teaching of:
receiving, from a user, natural language input of a problem description or desired functionality of a proposed application solution for a selected application (see col. 6:53-59 “The client device user (or a process running on the client device) composes an unstructured query in natural language describing desired resource.”); 
wherein the natural language input is parsed by a natural language processing (NLP) operation to apportion the natural language input into one or more data chunks each representative of an application requirement (see col. 7:10-50 step 105-107 the user natural language input is decomposed into data chunks (i.e.: semantic relationship, parts of speech and key word); and 
determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzation of the one or more data chunks representative of the application requirement (see col. 7:15-34 and col. 7:42-50  the query is mapped to the appropriate API based on the NPL analysis). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Singh reference with the feature of  receiving, from a user, natural language input of a problem description or desired functionality of a proposed application solution for a selected application, wherein the natural language input is parsed by a natural language processing (NLP) operation to apportion the natural language input into one or more data chunks each representative of an application requirement; and determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzations of the one or more data chunks representative of the application requirement, as taught by Allen, in order to provide a user a more simpler and natural programming interface (see col. 8:30-35).  
Claims 2, 9:  The Singh reference provides a teaching of  further including determining a level of quality of the proposed application solution as compared to the one or more optimized solutions (see paragraph 45 submission code may be provided with a feedback and/or score).  
Claim 4, 11 and 17:  The Singh reference is silent on the teaching of initiating an interactive dialog with the user to perform the survey.  However, the Spiridov reference provides a teaching of initiating an interactive dialog with the user to perform the survey (see paragraph 29 item 310 programming problem is presented to the user on the basis of the user’s skill and paragraph 31 the user answer is evaluated). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Singh reference with the feature of initiating an interactive dialog with 
Claim 7, 14 and 20:  The Singh reference provides a teaching of obtaining one or more optimized solutions from a pool of training data or a combination thereof (see paragraph 99 submitted solution is compared against correct code submission).
Claim 16:  The Singh reference provides a teaching of  further including determining a level of quality of the proposed application solution as compared to the one or more optimized solutions (see paragraph 45 submission code may be provided with a feedback and/or score).  
Claim 5-6, 12-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20180240356, in view of Li JIn 2003/0226131 , in view of Spiridov US 20140113257, in view of Allen US 9,092,276 and further in view of Kratschmer 20080046860
Claims 5, 12 and 18:  The Singh reference silent on the teaching of providing to the user the survey results that identify one or more assets or a combination of assets so as to optimize the proposed application solution.  However, the Kratshcmer reference provides a teaching of providing to the user the survey results that identify one or more assets or a combination of assets so as to optimize the proposed application solution (see paragraph 38 as an example).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Singh reference with thefeature of  providing to the user the survey results that identify one or more assets or a combination of assets so as to optimize the proposed application solution , as taught by Kratschmer, in order to help determine future training need of the user (see paragraph 18).  
Claims 6, 13 and 19: The Singh reference is silent on the teaching of  wherein surveying the user further includes determining from the user a level of expertise, or a combination thereof relating to the missing assets from the proposed application solution.  However, the Kratschmer reference provides a teaching of wherein .  

Response to Arguments
Applicant’s amendment to cancel the limitations of claims 3, 10 and the amendment of claim 16 are sufficient to overcome the rejection under 35 U.S.C 112(b). 
With respect to applicant’s argument that the amendment of claims 1, 8 and 15 under 35 U.S.C 101, the applicant argued that the amendment of “receiving, from a user, natural language input of a problem description or desired functionality of a proposed application solution for a selected application, wherein the natural language input is parsed by a natural language processing (NLP) operation to apportion the natural language input into one or more data chunks each representative of an application requirement” and “determining one or more main functionalities requisite of the proposed application solution by inferring a coarse-grained architecture of the proposed application solution according to an analyzation of the one or more data chunks representative of the application requirement” qualifies as a significantly more when considered the claims under the context of a practical application.  Specifically, the applicant argued that the amended claim limitations are not functionality that are implemented in a generic computer that a human may otherwise perform.  The examiner respectfully disagrees.  A review of the applicant’s specification is silent if these steps are meant to be performed in such a way that would exclude the performance of the claimed steps as an abstract idea or would be considered a practical application.  Paragraph 18, 21 and 40 do not show any evidence that the use of NPL to parse the user’s natural language input into data chunks and the step of inferring a course grained architecture of the proposed application solution are implemented in anything other than a generic computing structure.  Furthermore, the applicant’s specification is silent if these two 
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-20 under 35 U.S.C 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 58 of the applicant states an example of a commercial system for a natural language processing.  Furthermore, the Allen (US 9,092,276) reference col 5:5-55 also shows different examples where the use of NLP is well known and ubiquitous.  
        2 The applicant’s specification identifies an API can be considered to be an asset.